DETAILED ACTION
This Office action is in response to the amendment filed on 7 April 2022.  Claims 11-24 are pending in the application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant teaches in paragraph 42 of Applicant’s specification “voltage-variable type memory element outputs whether data has been stored in the charge storage layer without reading out the data itself stored in the charge storage layer.” However, the specification does not disclose that the voltage value of a reading signal passing through the semiconductor wiring without passing through the charge storage layer is varied according to the resistance value.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fasoli et al., US Patent 8199576 B2; in view of Schricker et al., US PG pub. 20090001344 A1.
With respect to claim 11, Fasoli discloses a semiconductor wiring (WL.sub.10) having electric conductivity: a charge storage layer (M.sub.115, fig. 3) provided above the semiconductor wiring (WL.sub.10) and configured to store charges (see Fig. 15), a first interlayer insulating layer (barrier layer in between word line, memory element and bit line, as shown in figure 15; column 17, lines 56-67; column 18, lines 1-5 teaches the metal oxide composite structure is in a non-conductive state) provided between the semiconductor wiring (WL.sub.10) and the charge storage layer (M.sub.115, fig. 3): an electrode (LBL.sub.13, fig. 3 and fig. 7; as shown in figure 7 that layer LBL can be above charge storage layer when viewed sideways) provided above the charge storage layer (M.sub.115, fig. 3); and a second interlayer insulating layer (optional barrier layer between LBL and charge storage layer M, fig. 15) provided between the charge storage layer (M.sub.115, fig. 3) and the electrode (LBL.sub.13, fig. 3), wherein the semiconductor wiring (WL.sub.10) includes a region (region between LBL and M.sub.115, fig. 3) facing the charge storage layer (M.sub.115, fig. 3), a resistance value of the region (region between LBL and M.sub.115, fig. 3) is variable according to magnitude of potential corresponding to an amount of charges stored in the charge storage layer (M.sub.115, fig. 3), and a voltage value (column 3, lines 11-15; resistance (and thus inversely the conductance) of the individual memory elements is typically changed as a result of a voltage placed across the orthogonally intersecting conductors to which the element is connected) of a reading signal passing through the semiconductor wiring (WL.sub.10) without passing through (as shown in figure 3 that GBL, bit line are passing through the charge storage layer M.sub.115 the Word line WL does not pass through the charge storage layer) the charge storage layer (M.sub.115, fig. 3) is varied according to the resistance value. 
Fasoli teaches the resistance of the individual memory elements is typically changed as a result of a voltage placed across the orthogonally intersecting conductors to which the element is connected, however, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device.  Further, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device.  The device of Fasoli is structurally identical to Applicant's claimed device.  Therefore, Applicant’s claimed device is not patentable over the prior art device of Fasoli, since the claimed device is not patentably distinguishable from the prior art device of Fasoli.  In addition, since the only distinction between Applicant's claimed device and that of Fasoli is recited in functional language, it is incumbent upon Applicant to show that the device of Fasoli is not capable of operating as claimed.  Fasoli teaches a memory element material selected from a wide variety of such materials having different properties and operating characteristics, Fasoli teach in column 16, lines 44-51 that use of a metal, or composite material including a metal, is preferred because of its higher conductivity than the conductively doped polysilicon material that is typically used for bit and word lines because of being exposed to such high temperatures. An example of an array of resistive switching memory elements having a diode formed as part of the individual memory elements is given in Schricker et al., PG pub. US 2009/0001344 A1.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include material such as polysilicon as the memory elements since polysilicon can withstand high temperatures.

With respect to claim 12, Fasoli discloses a control circuit column 31, lines 60-65 Fasoli did not discloses that the control circuit wherein during data writing wherein in a case where the electrode (LBL.sub.13, fig. 3) is in an electrically floating state (column 11, lines 62-67), the resistance value of the region (region between LBL and M.sub.115, fig. 3) is a first value when the charge storage layer (M.sub.115, fig. 3) is charged to a negative potential, and is a second value less than the first value when the charge storage layer (M.sub.115, fig. 3) is charged to a positive potential. Fasoli discloses did not discloses film can be allows writing and erasure of data by charges,  however, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device.  
With respect to claim 13, Fasoli discloses a control circuit column 31, lines 60-65. Fasoli does not disclose that the control circuit wherein during data writing wherein the resistance value of the region (region between LBL and M.sub.115, fig. 3) is a third value less than the first value and greater than the second value when the charge storage layer (M.sub.115, fig. 3) is at a negative potential and a positive voltage is applied to the electrode (LBL.sub.13, fig. 3). Fasoli does not disclose that the film allows writing and erasure of data by charges,  however, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device.  
With respect to claim 14, Fasoli discloses wherein the first interlayer insulating layer (barrier layer in between word line, memory element and bit line, as shown in figure 15; column 17, lines 56-67; column 18, lines 1-5 teaches the metal oxide composite structure is in a non-conductive state) has a film thickness that prevents charges stored in the charge storage layer (M.sub.115, fig. 3) from leaking to a side of the semiconductor wiring (WL.sub.10) and allows the stored charges to change a resistance value of the semiconductor wiring (WL.sub.10). 
With respect to claim 15, Fasoli discloses wherein the second interlayer insulating layer (optional barrier layer between LBL and charge storage layer M, fig. 15) has a film thickness that prevents charges stored in the charge storage layer (M.sub.115, fig. 3) from leaking to a side of the electrode (LBL.sub.13, fig. 3), Fasoli did not discloses film can be allows writing and erasure of data by charges,  however, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device.  
With respect to claim 16, Fasoli discloses wherein the semiconductor wiring (WL.sub.10) is formed of a conductor including polysilicon that has been doped with impurities. 
With respect to claim 17, Fasoli discloses a plurality of word line (WL.sub.10, fig. 3)s extending in a first direction and spaced from each other in a second direction; a plurality of bit line (LBL.sub.13, fig. 3)s extending in the second direction and spaced from each other in the first direction; and   a plurality of memory cell (M.sub.115, fig. 3)s, each memory cell (M.sub.115, fig. 3) including a charge storage layer (M.sub.115, fig. 3) and being between one word line (WL.sub.10, fig. 3) and one bit line (LBL.sub.13, fig. 3) in a third direction orthogonal to the first and second directions; a first interlayer insulating layer (barrier layer in between word line, memory element and bit line, as shown in figure 15; column 17, lines 56-67; column 18, lines 1-5 teaches the metal oxide composite structure is in a non-conductive state) provided between the word line (WL.sub.10, fig. 3)s and the memory cell (M.sub.115, fig. 3)s; a second interlayer insulating layer (optional barrier layer between LBL and charge storage layer M, fig. 15) provided between the memory cell (M.sub.115, fig. 3)s and the bit line (LBL.sub.13, fig. 3). 
However, Fasoli does not disclose that a control circuit configured to: apply a first voltage to word line (WL.sub.10, fig. 3)s associated with non-selected memory cell (M.sub.115, fig. 3)s; set a word line (WL.sub.10, fig. 3) associated with a selected memory cell (M.sub.115, fig. 3) to an electrically floating state (column 11, lines 62-67); and determine a level of data stored in the selected memory cell (M.sub.115, fig. 3) based on change of a voltage value (column 3, lines 11-15; resistance (and thus inversely the conductance) of the individual memory elements is typically changed as a result of a voltage placed across the orthogonally intersecting conductors to which the element is connected) of a data estimation signal passing through (GBL passing through memory cell M.sub.115) a bit line (LBL.sub.13, fig. 3) associated with the selected memory cell (M.sub.115, fig. 3) without passing through the selected memory cell during a reading operation, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, for example, requiring a control circuit configured to operate such as applying a first voltage to a wordline, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device.  The device of Fasoli is structurally identical to Applicant's claimed device.  Therefore, Applicant’s claimed device is not patentable over the prior art device of Fasoli, since the claimed device is not patentably distinguishable from the prior art device of Fasoli. In addition, since the only distinction between Applicant's claimed device and that of Fasoli is recited in functional language, it is incumbent upon Applicant to show that the device of Fasoli is not capable of operating as claimed.  Fasoli teach in column 16, lines 44-51 that use of a metal, or composite material including a metal, is preferred because of its higher conductivity than the conductively doped polysilicon material that is typically used for bit and word lines because of being exposed to such high temperatures. An example of an array of resistive switching memory elements having a diode formed as part of the individual memory elements is given in Schricker et al., PG pub. US 2009/0001344 A1.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include material such as polysilicon as the memory elements since poly silicon can with stand high temperatures.

With respect to claim 18, Fasoli discloses a control circuit (column 31, lines 60-65) Fasoli did not discloses that wherein a resistance value of the bit line (LBL.sub.13, fig. 3) associated with the selected memory cell (M.sub.115, fig. 3) is changed based on magnitude of potential corresponding to an amount of charges stored in the charge storage layer (M.sub.115, fig. 3) of the selected memory cell (M.sub.115, fig. 3), and a voltage value (column 3, lines 11-15; resistance (and thus inversely the conductance) of the individual memory elements is typically changed as a result of a voltage placed across the orthogonally intersecting conductors to which the element is connected) of the data estimation signal passing through the bit line (LBL.sub.13, fig. 3) associated with the selected memory cell (M.sub.115, fig. 3) is varied according to the resistance value. 
However, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device.  The device of Fasoli is structurally identical to Applicant's claimed device.  Therefore, Applicant’s claimed device is not patentable over the prior art device of Fasoli, since the claimed device is not patentably distinguishable from the prior art device of Fasoli. In addition, since the only distinction between Applicant's claimed device and that of Fasoli is recited in functional language, it is incumbent upon Applicant to show that the device of Fasoli is not capable of operating as claimed.  
With respect to claim 19, Fasoli discloses the control circuit (column 31, lines 60-65) is configured to: set word line (WL.sub.10, fig. 3)s and bit line (LBL.sub.13, fig. 3)s associated with non-selected memory cell (M.sub.115, fig. 3)s to an electrically floating state (column 11, lines 62-67);   apply a second voltage to a word line (WL.sub.10, fig. 3) associated with a selected memory cell (M.sub.115, fig. 3); and apply a third voltage larger than the second voltage to a bit line (LBL.sub.13, fig. 3) associated with the selected memory cell (M.sub.115, fig. 3) to set the charge storage layer (M.sub.115, fig. 3) to a negative potential. Fasoli discloses did not discloses film can be allows writing and erasure of data by charges, however, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, for example, requiring a control circuit configured to operate such as applying a first voltage to a wordline, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device.  The device of Fasoli is structurally identical to Applicant's claimed device.  Therefore, Applicant’s claimed device is not patentable over the prior art device of Fasoli, since the claimed device is not patentably distinguishable from the prior art device of Fasoli. In addition, since the only distinction between Applicant's claimed device and that of Fasoli is recited in functional language, it is incumbent upon Applicant to show that the device of Fasoli is not capable of operating as claimed.  
With respect to claim 20, Fasoli discloses the control circuit (column 31, lines 60-65) is configured to: set word line (WL.sub.10, fig. 3)s and bit line (LBL.sub.13, fig. 3)s associated with non-selected memory cell (M.sub.115, fig. 3)s to an electrically floating state (column 11, lines 62-67); apply a fourth voltage to a bit line (LBL.sub.13, fig. 3) associated with a selected memory cell (M.sub.115, fig. 3); and apply a fifth voltage smaller than the fourth voltage to a word line (WL.sub.10, fig. 3) associated with the selected memory cell (M.sub.115, fig. 3) to set the charge storage layer (M.sub.115, fig. 3) to a positive potential. Fasoli discloses did not discloses film can be allows writing and erasure of data by charges,  however, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device.  
With respect to claim 21, Fasoli discloses a control circuit column 31, lines 60-65 Fasoli did not discloses that the control circuit wherein during data reading operation, in a case where the word line (WL.sub.10, fig. 3) associated with the selected memory cell (M.sub.115, fig. 3) is in an electrically floating state (column 11, lines 62-67), a resistance value of a region (region between LBL and M.sub.115, fig. 3) of the bit line (LBL.sub.13, fig. 3) which faces the charge storage layer (M.sub.115, fig. 3) of the selected memory cell (M.sub.115, fig. 3) is a first value when the charge storage layer (M.sub.115, fig. 3) of the selected memory cell (M.sub.115, fig. 3) is charged to a negative potential, and is a second value less than the first value when the charge storage layer (M.sub.115, fig. 3) of the selected memory cell (M.sub.115, fig. 3) is charged to a positive potential. Fasoli discloses did not discloses film can be allows writing and erasure of data by charges,  however, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device.  
With respect to claim 22, Fasoli discloses wherein the first interlayer insulating layer (barrier layer in between word line, memory element and bit line, as shown in figure 15; column 17, lines 56-67; column 18, lines 1-5 teaches the metal oxide composite structure is in a non-conductive state) has a film thickness that prevents charges stored in the charge storage layer (M.sub.115, fig. 3) from leaking to a side of the bit line (LBL.sub.13, fig. 3) and allows the stored charges to change a resistance value of the bit line (LBL.sub.13, fig. 3). 
With respect to claim 23, Fasoli discloses wherein the second interlayer insulating layer (optional barrier layer between LBL and charge storage layer M, fig. 15) has a film thickness that prevents charges stored in the charge storage layer (M.sub.115, fig. 3) from leaking to a side of the word line (WL.sub.10, fig. 3) and allows writing and erasure of data by charges. 
With respect to claim 24, Fasoli discloses wherein the bit line (LBL.sub.13, fig. 3) wherein the semiconductor wiring (WL.sub.10) however Fasoli did not discloses the wiring is formed of a conductor including polysilicon that has been doped with impurities to be reduced in resistance value. Fasoli discloses in column 16, lines 44-48, Use of a metal, or composite material including a metal, is preferred because of its higher conductivity than the conductively doped polysilicon material that is typically used for bit and word lines because of being exposed to such high temperatures. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include wiring layer to use material such as highly doped polysilicon material since polysilicon can withstand higher temperatures prevent wiring to be melting.

Response to Arguments
Applicant's arguments filed 7 April 2022 have been fully considered but they are not persuasive. Applicant has argued that Fasoli does not disclose “wherein the charge storage layer includes polysilicon”. However, Schricker teach a polysilicon material can be used as a memory element material. Applicant has also argued that Fasoli fails to disclose “a voltage value of a reading signal passing through the semiconductor wiring without passing through the charge storage layer is varied according to the resistance value”. However, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device.  Further, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device.  Therefore, the rejection of claims 11-24 over Fasoli et al. has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822